     Case 2:21-cv-00185-SB-JEM Document 9 Filed 03/05/21 Page 1 of 2 Page ID #:37




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
 3
     101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 4   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 5   scalequalaccess@yahoo.com
 6   Attorneys for Plaintiff
     MISTER BAILEY
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     MISTER BAILEY,                                   Case No.: 2:21-cv-00185-SB (JEMx)
11
12                Plaintiff,                          REQUEST FOR DISMISSAL OF
                                                      ENTIRE ACTION WITHOUT
13         vs.                                        PREJUDICE
14
     CALZADA, INC. D/B/A SUPER
15   DISCOUNT MARKET; CHANTAL MI
16   WON KIM, AS TRUSTEE OF THE
     CHANTAL MI WON KIM REVOCABLE
17   LIVING TRUST; and DOES 1 to 10,
18
19                Defendants.
20
21
           PLEASE TAKE NOTICE that MISTER BAILEY (“Plaintiff”) pursuant to
22
     Federal Rule of Civil Procedure Rule 41(a)(2) hereby requests the Court to dismiss the
23
     entire action without prejudice pursuant to Federal Rule of Civil Procedure Rule 41(a)(2)
24
     which provides in relevant part:
25
           (a) Voluntary Dismissal.
26
                  (2)    By Court Order; Effect. Except as provided in Rule 41(a)(1), an action
27
28                may be dismissed at the plaintiff's request only by court order, on terms that


                                                  1
                  REQUEST FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
     Case 2:21-cv-00185-SB-JEM Document 9 Filed 03/05/21 Page 2 of 2 Page ID #:38




 1               the court considers proper. If a defendant has pleaded a counterclaim before
 2               being served with the plaintiff's motion to dismiss, the action may be
 3               dismissed over the defendant's objection only if the counterclaim can remain
 4               pending for independent adjudication. Unless the order states otherwise, a
 5               dismissal under this paragraph (2) is without prejudice.
 6
           Accordingly, Plaintiff requests that this matter be dismissed without prejudice by the
 7
     Court with the Court.
 8
 9   DATED: March 5, 2021 SO. CAL. EQUAL ACCESS GROUP
10
11
                                     By:      /s/ Jason J. Kim
12                                         Jason J. Kim, Esq.
13                                         Attorneys for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
                 REQUEST FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
